DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 5/31/2022.
Amendment to the claims 1, 6, 8, 9, 11, 12, 16, 17 and 20, acknowledged and accepted, the claim objection and rejection has been withdrawn.  Claim 8, stand canceled.

Response to Amendment
Applicant’s remarks in an amendment, see page 7-9, filed May 31, 2022, with respect to the rejection of claims 12, 20, have been fully considered and are persuasive.  The rejection of claims 12, 20, has been withdrawn. 
Claims 1-7, 9-20 are allowable.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The following is an examiner’s statement of reasons for allowance:  The closest prior art (s) of record include references cited in the notice of references.  The claims 1, 16, are allowed over the prior arts since the references taken either individually or collectively neither teach nor render obvious in combination a system decoding PAM-3 signals comprising:   
a directional coupler, connected to a line between the master device and the slave device, for separating (isolating) analog master and slave signals; a pair of Digital Variable Gain Amplifiers (DVGAs) configured for amplifying the analog master and slave signals to a specific voltage range; a pair of Analog to Digital Converters (ADCs) configured for converting the analog master and slave signals to digital master and slave signals; a Field Programmable Gate Array (FPGA) module configured for processing both the digital master and slave signals for extracting PAM-3 symbols, wherein the FPGA module comprises: Analog to Digital Converter (ADC) interface modules configured for sampling and de-serializing the digital master and slave signals; DC correction modules configured for employing DC correction to compensate for variations in signal levels of the de-serialized digital master and slave signals; slope and level detection modules configured for decoding PAM-3 levels; spike filter modules configured for filtering out spikes in the PAM-3 levels to generate initial PAM-3 levels; edge detection modules configured for detecting and storing transitions in the filtered PAM-3 levels, and detecting must transitions which corresponds to positive to negative (+ve to -ve) or negative to positive (-ve to +ve) transitions within twelve samples; a mid-point detection module configured for detecting mid-point of each of the 'must transitions'; first level edge filters and second level edge filters configured for filtering out erroneous transitions in the PAM-3 levels; sampling point detection modules configured for calculating sampling point of the filtered PAM-3 levels; sampling point filtering modules configured for eliminating erroneous sampling points, if any; and PAM-3 symbol generation module configured for generating PAM-3 symbols from the initial PAM-3 levels using the sampling point.
The closest prior arts cited and included in the notice of references, when viewed in the light of allowable features, either in itself or in combination, fail to anticipate or render obvious the allowable features.  Claims 2-7, 9-15, and 17-20, further limit allowable claims noted supra, and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached during 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.